DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 



Information Disclosure Statement
The information disclosure statement’s (IDS) were submitted on 07/01/2022 & 07/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. (herein after will be referred to as Zhao) (US 20120014429) in view of Boon et al. (herein after will be referred to as Boon) (US 20050008079).

Regarding claim 1, Horowitz discloses
a method of decoding at least one coded image, the method comprising the steps of:  [See Zhao [Fig. 2] Video decoder.]
receiving a bitstream comprising at least one coded image, the coded image including a plurality of blocks grouped into a predetermined number of subsets of blocks [See Zhao [0053] Received symbols from a bitstream are entropy decoded and/or Fig. 2, Entropy decoder stage receiving input bitstream.  Also, see Fig. 5 and/or Figs. 25-28, entropy slices.  Also, see 0062, entropy slice contains symbol values corresponding to that area (i.e. blocks contained within that slice)….this includes the last block in the slice]
wherein one or more blocks of the subsets of blocks are entropy coded by associating digital information with symbols of each block of the one or more blocks [See Zhao [0053] Received symbols from a bitstream are entropy decoded.  Also, see Fig. 5 and/or Figs. 25-28, entropy slices.  Also, see 0062, entropy slice contains symbol values corresponding to that area (i.e. blocks contained within that slice).]
wherein the bitstream comprises the digital information which has been associated with the symbols during the coding of the blocks of the one or more blocks, the digital information corresponding to a last coded block of the one or more blocks; [See Zhao [0053] Received symbols from a bitstream are entropy decoded.  Also, see Fig. 5 and/or Figs. 25-28, entropy slices.  Also, see 0062, entropy slice contains symbol values corresponding to that area (i.e. blocks contained within that slice)….this includes the last block in the slice]
identifying, from the bitstream, the predetermined number of the subsets of blocks;  [See Zhao [0053] Received symbols from a bitstream are entropy decoded.  Also, see Fig. 5 and/or Figs. 25-28, entropy slices.  Also, see 0062, entropy slice contains symbol values corresponding to that area (i.e. blocks contained within that slice).  It is inherent that the decoder will identify the blocks contained within the entropy slice based on data received in the bitstream such that proper entropy decoding is perform.]
processing a first subset of blocks of the identified subsets of blocks, the processing comprising entropy decoding a first row of consecutive blocks within the first subset of blocks based at least on the digital information; and [See Zhao [0017] Parallel entropy decoding of multiple entropy slices.  Also, see Fig. 5 and/or Figs. 25-28, entropy slices.  It is inherent that the decoder will identify the blocks contained within the entropy slice based on data received in the bitstream such that proper entropy decoding is perform.]
processing a second subset of blocks of the identified subsets of blocks, the processing comprising entropy decoding a second row of consecutive blocks within the second subset of blocks based at least on the digital information. [See Zhao [0017] Parallel entropy decoding of multiple entropy slices.  Also, see Fig. 5 and/or Figs. 25-28, entropy slices.  It is inherent that the decoder will identify the blocks contained within the entropy slice based on data received in the bitstream such that proper entropy decoding is perform.]
wherein the second row of consecutive blocks is immediately after the first row of consecutive blocks in a raster order of an image decoded from the at least one coded image, and [See Zhao [0059] Macroblocks within slices are processed in the order of a raster scan.  Also, see Fig. 5 and/or Figs. 25-28, entropy slices.]
Zhao does not explicitly disclose
wherein all blocks in the first subset of blocks are positioned prior to any block of the second subset of blocks in the bitstream, and
the second row of consecutive blocks is not immediately after the first row of consecutive blocks in the bitstream.  
However, Boon does disclose
wherein all blocks in the first subset of blocks are positioned prior to any block of the second subset of blocks in the bitstream, and [See Boon [Fig. 6] Slice (602) is positioned before Slice (603) in the bitstream.]
the second row of consecutive blocks is not immediately after the first row of consecutive blocks in the bitstream.  [See Boon [Fig. 6] Slice (602) is positioned before Slice (603) in the bitstream.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Zhao to add the teachings of Boon, in order to improve upon error resilience by incorporation of arbitrary slice ordering [See Boon [0057]].

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao (US 20120014429) in view of Boon (US 20050008079) and in further view of AAPA (Applicant admitted prior art) (US 20200322609).

Regarding claim 2, Zhao (modified by Boon) disclose the method of claim 1.  Furthermore, Zhao discloses
wherein entropy decoding the first row of consecutive blocks within the first subset of blocks based at least on the digital information comprises: obtaining the digital information from the bitstream; and [See Zhao [0053] Received symbols from a bitstream are entropy decoded.  Also, see Fig. 5 and/or Figs. 25-28, entropy slices.  Also, see 0062, entropy slice contains symbol values corresponding to that area (i.e. blocks contained within that slice).  It is inherent that the decoder will identify the blocks contained within the entropy slice based on data received in the bitstream.]
Zhao does not explicitly disclose
reconstructing symbols associated with the first row of consecutive blocks by applying the digital information to a translation table.  
However, AAPA does disclose
reconstructing symbols associated with the first row of consecutive blocks by applying the digital information to a translation table.  [See AAPA [0034]].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Zhao (modified by Boon) to add the teachings of AAPA, in order to conform to the entropy coding process defined in the standard at the time by utilization of a translation table.  The AAPA defines this limitation as well known to the person skilled in the art before the filing date of the claimed invention.

Regarding claim 3, Zhao (modified by Booon) disclose the method of claim 1.  Furthermore, Zhao discloses
wherein entropy decoding the second row of consecutive blocks within the second subset of blocks based at least on the digital information comprises: obtaining the digital information from the bitstream; and [See Zhao [0053] Received symbols from a bitstream are entropy decoded.  Also, see Fig. 5 and/or Figs. 25-28, entropy slices.  Also, see 0062, entropy slice contains symbol values corresponding to that area (i.e. blocks contained within that slice).  It is inherent that the decoder will identify the blocks contained within the entropy slice based on data received in the bitstream.]
Zhao does not explicitly disclose
reconstructing symbols associated with the second row of consecutive blocks by applying the digital information to a translation table.
However, AAPA does disclose
reconstructing symbols associated with the second row of consecutive blocks by applying the digital information to a translation table.  [See AAPA [0034]].
Applying the same motivation as applied in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486